Title: From George Washington to Colonel William Malcom, 17 August 1778
From: Washington, George
To: Malcom, William


          
            Sir,
            Hd Qrs [White Plains] Augst 17th 1778
          
          I rec’d your favor of the 13th inst. & can not determine the question you put
            respecting adjutants on the establishment of 1777, for want of the resolves.
          with respect to that part of your Memorandum given to Mr Oliver concerning the exchange
            of Hides for Shoes, I must beg to decline giving the permission, as it makes the
            business of the commissary in that department too complicated—He has the power of making
            all such contracts, & it would be well if you’d direct the Shoemakers you
            mention to see him—& make their bargains with him—the Shoes may be deliverd to
            you after being in the hands of the Clothr Genl.
          Inclosed is a letter to the Clothier at Fish Kills, to furnish you with such
            necessaries as he may have, for the use of the men you mention—you  will be pleasd to inform him for what
            Corps they are intended that he may charge them properly—this you can do by giving a
            particular return. I am &c.
          Copy
          
            G. W——n
          
        